THE QUIZNO'S CORPORATION DIRECTOR, ADVISOR AND EXECUTIVE SAR AND DEFERRED COMPENSATION PLAN Effective as of December 1, 2000 TABLE OF CONTENTS INTRODUCTION I - DEFINITIONS 1.01Definitions II - SAR PROGRAM 2.01 Eligibility for Participation 2.02Description of SAR Program 2.03Account for Deferred Units and Crediting of Interest 2.04Distribution of Deferred Unit Account III - OPTION DEFERRAL PROGRAM 3.01Eligibility for Participation 3.02Deferral of Income Received on Tender of Option 3.03Vesting of Deferred Tender Amount 3.04 Account for Tender Amount and Crediting of Interest 3.05Distribution of Tender Amount Account IV - FUNDING, TERMINATION AND AMENDMENT 4.01Plan and Plan Accounts Are Unfunded 4.02Individual Records 4.03Termination of Participation 4.04 Amendment and Termination of Plan V - ADMINISTRATION 5.01Administration and Interpretation 5.02No Contract of Employment 5.03Facility of Payment 5.04Withholding and Tax Consequences 5.05Nonalienation 5.06Construction 5.07Claims Procedure THE QUIZNO'S CORPORATION DIRECTOR, ADVISOR AND EXECUTIVE SAR AND DEFERRED COMPENSATION PLAN INTRODUCTION The Quizno's Corporation Director, Advisor and Executive SAR and Deferred Compensation Plan (the "Plan") has been approved and adopted by the Board of Directors of Quizno's Corporation (the "Company") to be effective as of December 1, 2000. The Company has adopted this unfunded deferred compensation plan primarily for the purpose of providing benefits to a select group of management or highly compensated employees, and to directors and advisors. ARTICLE I DEFINITIONS 1.01 Definitions. The following terms when capitalized herein will have the meanings assigned below. (a) Account. The bookkeeping account established and maintained under the Plan for each Eligible Employee to reflect amounts credited under the Plan for the benefit of each Eligible Employee, and any earnings or losses thereon. References to an Eligible Employee's Account will include all Sub-Accounts established for the Eligible Employee. (b) Board. The Board of Directors of The Quizno's Corporation (c) Change in Control. A "change in control" will be deemed to have occurred if any person (including any individual, firm, partnership, or other entity) together with all "Affiliates" and "Associates" (as such terms are defined under Rule 12b-2 of the General Rules and Regulations promulgated under the Securities Exchange Act of 1934) of such person, but excluding: (i) a trustee or other fiduciary holding securities under an employee benefit plan of the Company or any subsidiary of the Company, (ii) a corporation owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their ownership of the Company, (iii) the Company or any subsidiary of the Company, (iv) an Eligible Employee together with all Affiliates and Associates of the Eligible Employee, (iv) Richard F. Schaden or Richard E. Schaden, is or becomes the Beneficial Owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of securities of the Company representing seventy five percent (75%) or more of the combined voting power of the Company's then outstanding securities. (d) Code. The Internal Revenue Code of 1986, as amended from time to time. (e) Committee. The Executive Deferred Compensation Committee responsible for the administration of the Plan, which Committee will be appointed by the Board from time to time. (f) Company. The Quizno's Corporation, and any entity which is a member of a controlled group of corporations or a controlled group of trades or businesses with Quizno's Corporation under the provisions of Code Section 414(b) or (c) and which is designated by the Committee as a participating employer under this Plan, and any successor by merger, consolidation, sale of assets or otherwise. (g) Designated Beneficiary. The beneficiary designated by the Eligible Employee to receive the Eligible Employee's vested Account under the Plan in the event of the Eligible Employee's death. (h) Earnings. For any period of determination, an amount equal to the sum (without duplication) of the following items (all determined in accordance with generally accepted accounting principles): (i) net income after taxes but before preferred stock dividends for the immediately preceding twelve-month period (after exclusion of items which should be classified as extraordinary for such period); plus (ii) all amounts deducted in computing net income for such period in respect of (x) interest expense associated with loans the proceeds of which were or are intended to be used to repurchase the Company's capital stock; (y) noncash amortization expense and financing costs associated with such loans; minus (iii) the positive tax effect of the adjustments set forth in (ii) above. (iv) The Company may exclude the results of operations from any affiliate in determining Earnings under this definition, as determined from time to time by the Company in its sole discretion. (i) Effective Date. December 1, 2000. (j) Eligible Employee. Any employee of the Company who (i) is (x) a member of the management or highly compensated group of employees of the Company under ERISA Sections 201(2), 301(a)(3), and 401(a)(1), as determined by the Committee, in its discretion, or (y) a member of the Board or the Company's Board of Advisors, and (ii) is selected by the Committee to be eligible to participate in this Plan. (k) ERISA. The Employee Retirement Income Security Act of 1974, as amended. (l) Hardship. A Hardship is an immediate and heavy financial need resulting from any of the following: (i) expenses that are not covered by insurance and which the Eligible Employee, or his or her spouse or dependent, has incurred as a result of, or is required to incur in order to receive, medical care; (ii) the need to prevent the eviction of an Eligible Employee from his or her principal residence or foreclosure on the mortgage of the Eligible Employee's principal residence; or (iii) any other circumstance that is determined by the Committee, in its sole discretion, to constitute an unforseen emergency that is not covered by insurance and which cannot reasonably be relieved by the liquidation of the Eligible Employee's assets. (m) Plan. The Quizno's Corporation Directors, Advisors and Executive SAR and Deferred Compensation Plan, as set forth herein, as amended from time to time. (n) Plan Year. The twelve-month period ending on December 31 of each year, except that the first Plan Year will be a short Plan Year commencing on the Effective Date and ending on the first December 31 following the Effective Date. (o) Sub-Account. Within each Account, a bookkeeping sub-account will be established and maintained for each Eligible Employee to reflect amounts credited for the benefit of the Eligible Employee under the SAR Program described in Article II and the Option Tender Program described in Article III. (p) Valuation Date. The last day of each quarter of each Plan Year, and such other dates as the Committee determines necessary or appropriate to value the Accounts of Eligible Employees. ARTICLE II SAR PROGRAM 2.01 Eligibility for Participation. Each Eligible Employee will be eligible to participate in the SAR Program. 2.02 Description of SAR Program. (a) Units Available and Grant of Units: Under the SAR Program a total of ten million (10,000,000) Units will be available for granting to Eligible Employees. The Board may increase or decrease the number of authorized Units at any time. A Unit will represent an interest in the SAR Pool, as described below. For example, an Eligible Employee who has been granted 100,000 Units will have a one percent (1%) interest in the SAR Pool of 10,000,000 Units. Units granted to an Eligible Employee will be reflected in a written Unit Grant Agreement approved by the Committee. (b) Vesting of Units on Initial Vesting Date: All Units will be unvested, and the SAR Pool will be valued at zero, until the Initial Vesting Date. Units held by an Eligible Employee will become one hundred percent (100%) vested on the Initial Vesting Date; provided that the Eligible Employee is an employee of the Company on the Initial Vesting Date. The Initial Vesting Date will be the earliest of: (i) the later of December 31, 2002, or the last day of the quarter during which the Initial Earnings Hurdles are satisfied.; or (ii) the date on which occurs a Change in Control. The Initial Earnings Hurdles will be satisfied if the Company Earnings are at least six million dollars ($6,000,000) for any calendar year. The Company, in its sole discretion, will determine whether these Earnings
